861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Olutayo Olumuyiwa AGBELUSI, Defendant-Appellant.
No. 87-7153.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1988.Decided:  Oct. 21, 1988.

Olutayo Olumuyiwa Agbelusi, appellant pro se.
Breckinridge L. Willcox (United States Attorney), for appellee.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Olutayo Agbelusi appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 and Rule 35, Federal Rules of Criminal Procedure.  Our review of the record and the district court's opinion discloses that this appeal is without merit and we affirm the district court's orders.


2
Two of Agbelusi's claims are failure to obtain a warrant before recording telephone conversations, and lack of probable cause for his arrest.  Having considered the merits of these two claims, we find that they do not entitle Agbelusi to relief.  First, Agbelusi's fourth amendment rights were not violated when the government recorded certain telephone conversations he had with a confidential informant and a government agent.   United States v. Dowdy, 479 F.2d 213 (4th Cir.), cert. denied, 414 U.S. 823 (1973).  Second, having carefully reviewed the record, we reject Agbelusi's contention that there was no probable cause for his arrest.


3
We affirm the dismissal of the remainder of Ageblusi's claims on the reasoning of the district court.  United States v. Agbelusi, CA-86-648-S;  CA-86-2285-S;  CA-86-2712-S;  CR-84-156-M (D.Md. Feb. 27, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.